Ingraham, J.:
We do not concur in the opinion of Mr. Justice Williams: We do not think, however, that' it is necessary on this appeal to pass upon the questions discussed by him, as this order must be affirmed upon the ground that it appeared on the motion that prior to the time the motion was argued the Superintendent of Banks had turned *555over to certain receivers appointed in another action all the property, assets and books of the bank then in his possession, and that he was no longer in possession of such property. The motion which resulted in the order appealed from was to compel him to turn over to the receivers appointed in this action all the books, papers and assets of the bank, or to show cause why a peremptory mandamus should not issue against him directing him to deliver possession thereof to the receivers. It appearing that he had not then in his possession any of the property in question, an order directing him to turn over such property would be ineffectual.
The order is, therefore, affirmed, with ten dollars costs and disbursements. .
Van Brunt, P. J., Patterson, O’Brien and Williams, JJ., concurred.